DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach and suggest the followings but do not teach, suggest or disclose the unique features and limitations of the claims cited and filed on 04/10/2020, i.e., A computer-implemented method for predicting crop yield for a crop growing in an agricultural field, the method comprising: applying a pre-season model to provide a pre-season model crop yield prediction to a computing system, wherein the pre-season model uses features selected from field and weather data acquired prior to planting of the crop as pre-season model parameters; applying an in-season model to provide an in-season model crop yield prediction to the computing system using features selected from field and weather data acquired after planting of the crop as in-season model parameters; applying a 
	Firstly, reference Dyer et al. (Patent No. US 7,184,892), at best, teaches “A method and system for evaluating crop performance obtains weather data and soil data for a defined geographic area. Management data is obtained, where the management data is associated with a particular agricultural crop affiliated with the defined geographic area. At least one of the obtained weather data, the obtained soil data, and the 
	Dyer fails to teach, suggest or disclose the unique claimed features and limitations above.
	Secondly, Hunt (Publication No. US 2018/0012168), at best, teaches “A method and system for a multi-year yield analysis in precision agriculture characterizes variables affecting crop yield to enable site-specific prescription mapping for a bounded field. Remotely-sensed imagery of the bounded field is incorporated as a replacement for, or in addition to, one or 
	In one aspect, the method comprises receiving, as input data, remotely-sensed imagery data representing one or more portions of a bounded field; analyzing the input data in one or more data processing modules within a computing environment in which the plurality of data processing modules are executed in conjunction with at least one processor, the one or more data processing modules configured to initialize one or more recommendations for a variable rate application for the bounded field based on a multi-year yield analysis of yield event information derived from the remotely-sensed imagery data, the multi-year yield analysis performed by 1) selecting one or more images from the remotely-sensed imagery data that represents a crop for which yield event information is sought in the bounded field, 2) selecting an appropriate vegetation index based at least on the crop for which yield event information is sought, 3) applying the vegetation index to the one or more images to analyze at least one vegetation property of the crop and generate a yield profile representing a yield approximation for the crop, 4) normalizing the yield profile to represent at least 
 	However, Hunt fails to teach, suggest or disclose the unique claimed features and limitations above. 
 	Lastly, Osborne et al. (Patent No. US 9,880,140), at best, teaches “A modeling framework for estimating crop growth and development over the course of an entire growing season generates a continuing profile of crop development from any point prior to and during a growing season until a crop maturity date is reached. The modeling framework applies extended range weather forecasts and remotely-sensed imagery to improve crop growth and development estimation, validation and projection. Output from the profile of crop development profile generates a combination of data for use in auxiliary farm management applications.
 	The present invention utilizes dynamical extended range weather forecasts spanning the entire duration of the remaining 
 	The present invention also utilizes remotely-sensed measurements, such as imagery of crop vitality as depicted from plant spectral analyses, alongside the dynamical extended range weather forecasts. This may be accomplished using techniques such as for example normalized difference vegetation indices 
 	Osborne, however, does not teach, suggest or disclose the unique claimed features and limitations above. 
	As such, the references above, by taken alone or in combination, have failed to teach, suggest or disclose the unique claimed features and limitations cited from the independent claims 1, 10 and 18 and thus the dependent claims 2-9, 11-17, 19 and 20, as filed on 04/10/2020. 
	Therefore, claims 1-20 are deemed allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUY C HO/Primary Examiner, Art Unit 2644